                        IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF ARIZONA

In re:                                      )        CASE NO. 2:11-bk-28944-DPC
                                            )
Potential Dynamix LLC                       )        BUSINESS AND INDUSTRY
                                            )        MONTHLY OPERATING REPORT
                                            )
                                            )        MONTH OF                        Jun-21
                                            )
                                            )        DATE PETITION FILED:         10/13/2011
                                     Debtor )
                                            )        TAX PAYER ID NO. :         XX-XXXXXXX


Nature of Debtor's Business: Internet Retail Sales



          DATE DISCLOSURE STATEMENT FILED             3/12/2013 TO BE FILED N/A

         DATE PLAN OF REORGANIZATION FILED            3/12/2013 TO BE FILED N/A

          I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND
           THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE.

RESPONSIBLE PARTY:

                                                                Chapter 11 Trustee
ORIGINAL SIGNATURE OF RESPONSIBLE PARTY                                   TITLE

Timothy H. Shaffer                                                  7/13/2021
PRINTED NAME OF RESPONSIBLE PARTY                                         DATE

PREPARER:

                                                                Chapter 11 Trustee
ORIGINAL SIGNATURE OF PREPARER                                            TITLE

Timothy H. Shaffer                                                  7/13/2021
PRINTED NAME OF PREPARER                                                  DATE

            PERSON TO CONTACT REGARDING THIS REPORT:

                                                PHONE NUMBER: 602-469-5147

                                                     ADDRESS: 8400 N Via Linda, Scottsdale, AZ

    FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE




         Case 2:11-bk-28944-DPC     Doc 625 Filed 07/21/21 Entered 07/21/21 06:19:25           Desc
                                    Main Document    Page 1 of 15
                                                                                       CURRENT MONTH"S
Case Number: 2:11-bk-28944-DPC                                                    RECEIPTS AND DISBURSEMENTS
                                                                              BANK ACCOUNTS
                                                 Alliance Bank                   Wells Fargo     Alliance Bank      Total

                                                 DIP Ending 5614           DIP Ck 1617         DIP 5978
                                                      CLOSED                     CLOSED

Balance at Beginning of Period                                                                            $580.61     $580.61

RECEIPTS
   Cash Sales
   Accounts Receivable
   Loans and Advances
   Sale of Assets
   Transfers from Other DIP Accounts
   Other (attach list) Bank Fees Adjusted                                                                   $0.02           $0.02

   TOTAL RECEIPTS                                                                                           $0.02           $0.02

DISBURSEMENTS
   Business - Ordinary Operations
   Capitol Improvements
   Pre-Petition Debt
   Transfers to Other DIP Accounts
   Other (attach list)
Bank Fees Adjustment


  Reorganization Expenses:
     Attorney Fees
     Accountant Fees
     Other Professional Fees (Bond)
     U. S. Trustee Quarterly Fee
     Court Costs


  TOTAL DISBURSEMENTS                                                -


Balance at End of Month                                              -                                    $580.63     $580.63
*Information provided above should reconcile with balance sheet and income statement amounts


DISBURSEMENTS FOR CALCULATING QUARTERLY FEES:
  Total Disbursements From Above                                                                                              -
   Less: Transfers to Other DIP Accounts
   Plus: Estate Disbursements Made by Outside Sources (payments from escrow; 2-party check; etc.)**
  Total Disbursements for Calculating Quarterly Fees                                                                          -
**Rent paid by Trustee
            Case 2:11-bk-28944-DPC                     Doc 625 Filed 07/21/21 Entered 07/21/21 06:19:25               Desc
                                                       Main Document    Page 2 of 15
                                                             Potential Dynamix LLC
Accrual Basis
                                                                  Profit Loss


                                                              June 2021     May 2021      Apr 2021

  Ordinary Income/Expense
        Income
          4500000 · Inventory Handling Services                      0.00          0.00          0.00
          4600000 · Merchandise Sales                                0.00          0.00          0.00

        Total Income                                                 0.00          0.00          0.00
        Cost of Goods Sold
          5210000 · Amazon Fees                                      0.00          0.00          0.00
          5210500 · Amazon Transportation                            0.00          0.00          0.00
          5210500 · Amazon Transportation                            0.00          0.00          0.00
          5000000 · Other Internet Reseller Fees                     0.00          0.00          0.00
          5010000 · Cost of Product                                  0.00          0.00          0.00
          501900 · Inventory Adjustment -Suppliers                   0.00          0.00          0.00
          5020000 · Cost of Freight-In                               0.00          0.00          0.00
          5022000 · Freight Out - Direct                             0.00          0.00          0.00
        Total COGS                                                   0.00          0.00          0.00
     Gross Profit                                                    0.00         0.00           0.00
        Expense
          6030000 · Payroll                                          0.00         0.00           0.00
          6045000 · Employment Expenses                              0.00         0.00           0.00
          6070000 · Outside Services - Labor/Packaging               0.00         0.00           0.00
          6070400 · Outside Services -Vendor Return                  0.00         0.00           0.00
          6070300 · Outside Services - Storage                       0.00         0.00           0.00
          6070500 · Outside Services - Fulfillment                   0.00         0.00           0.00
          6090000 · Packaging Supplies                               0.00         0.00           0.00
          6100000 · Rent Expense                                     0.00         0.00           0.00
          6170000 · Computer and Internet Expenses                   0.00         0.00           0.00
          6200000 · Professional Fees                                0.00         0.00           0.00
          6300000 · Insurance Expense                                0.00         0.00           0.00
          6340000 · Interest Expense                                 0.00         0.00           0.00
          6345000 · Depreciation Expense                             0.00         0.00           0.00
          6400000 · Office Supplies                                  0.00         0.00           0.00
          6425000 · Supplies & Equipment                             0.00         0.00           0.00
          6430000 · Automobile Expense                               0.00         0.00           0.00
          6440000 · Dues & Subscriptions                             0.00         0.00           0.00
          6490000 · Travel                                           0.00         0.00           0.00
          6494001 · Gifts                                            0.00         0.00           0.00
          6495001 · Trade Shows/Seminars                             0.00          0.00          0.00
          6496001 · Security                                         0.00          0.00          0.00
          6550000 · Licenses-Fees                                    0.00          0.00          0.00
          6560000 · Taxes                                            0.00          0.00          0.00
          6500000 · Utilities                                        0.00          0.00          0.00
          6600000 · Janitorial Expense                               0.00          0.00          0.00
          6800000 · Telephone Expense                                0.00          0.00          0.00
          6900000 · Software & Programs                              0.00          0.00          0.00
          7100000 · Repairs and Maintenance                          0.00          0.00          0.00
          7200000 · Advertising and Promotion                        0.00          0.00          0.00
          7210000 · Vendor/Customer Relations                        0.00          0.00          0.00
          7300000 · Meals & Entertainment - Local                    0.00         0.00           0.00
          7500000 · Bank Charges                                     0.00         0.00           0.00
          7600000 · Service Charges                                  0.00         0.00           0.00
          7700000 · Amort. - Loan Origination Fees                   0.00         0.00           0.00
          7800000 · Uncollectible/Bad Debt                           0.00         0.00           0.00
        Total Expense                                                0.00         0.00           0.00




           Case 2:11-bk-28944-DPC                        Doc 625 Filed 07/21/21 Entered 07/21/21 06:19:25      Desc
                                                                                                            Page 3 of 12
                                                         Main Document    Page 3 of 15
                                                          Potential Dynamix LLC
Accrual Basis
                                                               Profit Loss


                                                           June 2021     May 2021      Apr 2021

  Net Ordinary Income                                             0.00          0.00          0.00
  Other Income/Expense
     Other Income
        9020000 · Interest Income                                 0.02          0.03          0.02
        9000000 · Other Income- Bank Fee Adjustment               0.00          0.00          0.00
     Total Other Income                                           0.02          0.03          0.02
     Other Expense
        8000020 · Moving Expenses                                 0.00          0.00          0.00
          Other Expense                                           0.00          0.00          0.00
        9000030 · Bankruptcy Related Legal Fees                   0.00          0.00          0.00
        9000010 · Bankruptcy Ch 11 trustee                        0.00          0.00          0.00
        9000011 · Trustee Fees                                    0.00          0.00          0.00
     Total Other Expense                                          0.00          0.00          0.00
Ne Net Other Income                                               0.02          0.03          0.02
                                                                  0.02          0.03          0.02




           Case 2:11-bk-28944-DPC                     Doc 625 Filed 07/21/21 Entered 07/21/21 06:19:25      Desc
                                                                                                         Page 4 of 12
                                                      Main Document    Page 4 of 15
                                               Potential Dynamix LLC
Accrual Basis
                                                      Balance Sheet

                                                          Schedule Amount     June 30, 2021    May 31, 2021

ASSETS
  Current Assets
      Checking/Savings
          1000003 · Wells Fargo Svngs 8242                             0.00             0.00            0.00
          1000001 · BofA D-I-P 2055                                    0.00             0.00            0.00
          1000002 · Wells Fargo Chking 1617                            0.00             0.00            0.00
          1100100 · Petty Cash                                         0.00             0.00            0.00
          1180000 · PayPal                                             0.00             0.00            0.00
          1120000 · Chase Checking 3960 - CLOSED                    153.12              0.00            0.00
          1150000 · Bank of America 9343 - CLOSED                   156.59              0.00            0.00
            Alliance Bank - Trustee Acct Chkg Closed                   0.00             0.00            0.00
            Alliance Bank - Trustee Acct Saving                        0.00          580.63           580.61


      Total Checking/Savings                                        309.71           580.63           580.61
      Accounts Receivable
          1200000 · Accounts Receivable                                0.00             0.00            0.00
      Total Accounts Receivable                                        0.00             0.00            0.00
      Other Current Assets
          1300000 · Deposits                                           0.00             0.00            0.00
          1350000 · Prepaid Expenses                              24,402.62             0.00            0.00
          1400000 · Inventory Asset, net of Reserve              584,349.57             0.00            0.00
          1400001 · Inventory - Packing Overhead                 137,651.04             0.00            0.00
          1410000 · Factor Reserved Cash                         -33,435.24             0.00            0.00
          1450000 · Shareholder Advances                          89,892.76        14,892.76       14,892.76
          1460000 · Travel Advance                                     0.00             0.00            0.00
      Total Other Current Assets                                 802,860.75        14,892.76       14,892.76
  Total Current Assets                                           803,170.46        15,473.39       15,473.37
  Fixed Assets
      1500000 · Furniture and Fixtures                             9,650.00             0.00            0.00
      1510000 · Vehicles                                          22,607.44             0.00            0.00
      1520000 · Computer Equipment                                68,263.19             0.00            0.00
      1530000 · Office Equipment                                  18,757.43             0.00            0.00
      1540000 · Warehouse/Branding Equipment                        620.00              0.00            0.00
      1550000 · Software Development                              57,700.00             0.00            0.00
      1590000 · Leasehold Improvements                            11,852.63             0.00            0.00


      1700000 · Accumulated Depreciation                         -64,834.03             0.00            0.00


  Total Fixed Assets                                             124,616.66             0.00            0.00
  Other Assets
      1930000 · Loan Origination Fees                             15,625.00
      1970000 · Security Deposits Asset                            8,958.13             0.00            0.00




       Case 2:11-bk-28944-DPC                 Doc 625 Filed 07/21/21 Entered 07/21/21 06:19:25
                                                                                            Page 5Desc
                                                                                                  of 12
                                              Main Document    Page 5 of 15
                                                    Potential Dynamix LLC
Accrual Basis
                                                      Balance Sheet

                                                            Schedule Amount     June 30, 2021    May 31, 2021

  Total Other Assets                                                24,583.13             0.00            0.00
TOTAL ASSETS                                                       952,370.25        15,473.39       15,473.37


LIABILITIES & EQUITY
  Liabilities
      Current Liabilities
           Accounts Payable
                2000000 · Accounts Payable                       8,381,174.04     8,935,434.52    8,935,434.52
           Total Accounts Payable                                8,381,174.04     8,935,434.52    8,935,434.52
           Credit Cards
                2090000 · American Express CC-12008                206,123.79      206,123.79       206,123.79
                2100000 · American Express CC 81000                  5,662.33         5,509.35        5,509.35
                2110000 · Bank of America CC 4003                   30,331.41        31,084.52       31,084.52
                2120000 · Chase MC CC 4538                          41,047.81        40,868.70       40,868.70
                2130000 · American Express CC-21004                  4,055.97         4,055.97        4,055.97
                2140000 · BofA Visa 0579 - CLOSED                        0.00             0.00            0.00


                2150000 · Sam's Discover CC                         22,004.88        20,414.09       20,414.09


           Total Credit Cards                                      309,226.19      308,056.42       308,056.42
           Other Current Liabilities
                2561000 · Accrued Payroll                                0.00
                2220000 · Factor Advance                            55,214.65
                2223000 · TAB Inventory Loan                       553,741.72
                2550000 · Sales Tax Payable                          3,569.27
                2560000 · Payroll Taxes Payable                          0.00
                2600000 · Accrued Liabilites                        11,941.61      187,368.02       187,368.02
                2611000 · Accrued Interest                           3,681.28
                2650000 · Vehicle Loans - Current                     580.77              0.00            0.00


           Total Other Current Liabilities                         628,729.30      187,368.02       187,368.02
      Total Current Liabilities                                  9,319,129.53     9,430,858.96    9,430,858.96
      Long Term Liabilities
           2852000 · LT Portion of Ally Van Loan                    12,279.70
      Total Long Term Liabilities                                   12,279.70     9,430,858.96    9,430,858.96
  Total Liabilities                                              9,331,409.23     9,430,858.96    9,430,858.96
  Equity
      3005000 · Additional Paid In Capital                          15,114.41        15,114.41       15,114.41
      3010000 · Capital Stock                                         100.00           100.00           100.00
      3200000 · Retained Earnings                               -9,429,557.23    -9,430,600.00    -9,430,600.03
      Net Income                                                -5,116,579.04             0.02            0.03
  Total Equity                                                  -8,379,038.98    -9,415,385.57    -9,415,385.59
TOTAL LIABILITIES & EQUITY                                         952,370.25        15,473.39       15,473.37




       Case 2:11-bk-28944-DPC                     Doc 625 Filed 07/21/21 Entered 07/21/21 06:19:25
                                                                                                Page 6Desc
                                                                                                      of 12
                                                  Main Document    Page 6 of 15
Case No. 2:11-bk-28944-DPC                                                                           STATUS OF ASSETS
 *Information provided on this page should reconcile with balance sheet amounts
ACOUNTS RECEIVABLE                                                TOTAL                  0-30 Days         31-60 Days           60+ Days
Total Accounts Receivable                                                         0.00               0                  0                      0
 Less Amount Considered Uncollectible                                               0                0             0.00                        0
Net Accounts Receivable                                                             0                0             0.00                        0

DUE FROM INSIDER
Schedule Amount                                                        $89,892.76
 Plus: Amount Loaned Since Filing Date                                      $0.00
 Less: Amount Collected Since Filing Date                              $89,892.76                        *Earned
 Less: Amount Considered Uncollectible                                       $0.00
Net Due From Insiders                                                        $0.00

INVENTORY                                                                                                Total Consignment Inventory:
Beginning Inventory                                                    $79,669.24                                                          $0
Plus: Purchases                                                              $0.00                       Property Held at Amazon for Benefit
Less: Cost of Goods Sold                                              ($79,669.24)                        of Third Party Sellers:
Ending Inventory before Reserve                                              $0.00                                                         $0

               Date Last Inventory was taken:

FIXED ASSETS                                           SCHEDULE AMOUNT                   ADDITIONS        DELETIONS CURRENT AMOUNT
Real Property
Buildings
 Accumulated Depreciation
 Net Buildings
Equipment                                                                 87640.62                                                             0
 Accumulated Depreciation                                                -87640.62                   0                                         0
 Net Equipment                                                                      0                                                          0
Autos/Vehicles                                                            22607.44                                                             0
 Accumulated Depreciation                                                -22607.44                   0                                         0
 Net Autos/Vehicles                                                                 0                                                          0

Provide a description of fixed assets added or deleted during the reporting period; include the date of Court order:




                 Case 2:11-bk-28944-DPC                        Doc 625 Filed 07/21/21 Entered 07/21/21 06:19:25                                Desc
                                                               Main Document    Page 7 of 15
Case No. 2:11-bk-28944-DPC                                                               STATUS OF LIABILITIES
                                                                                       AND SENSITIVE PAYMENTS
 *Information provided on this page should reconcile with balance sheet and disbursement detail amounts

POST-PETITION LIABILITIES                             TOTAL               0-30 Days            31-60 Days         61-90 Days      91+ Days

 Accounts Payable *                                   $85,150.14                  $0.00                   $0.00           $0.00    $85,150.14
 Taxes Payable                                               $0.00
 Notes Payable                                               $0.00

 Professional Fees Payable                                   $0.00
 Secured Debt                                                $0.00
 Other (attach list)                                 $186,722.84                  $0.00                   $0.00           $0.00   $186,722.84


Total Post-Petition Liabilities                      $271,872.98                  $0.00                   $0.00           $0.00   $271,872.98
*DEBTOR MUST ATTACH AN AGED ACCOUNTS PAYABLE LISTING


                  PAYMENTS TO INSIDERS AND PROFESSIONALS

                                                               Insiders
                                                                                            Amount Paid this      Total Paid to
                   Name                                  Reason for Payment                     Month                 Date

Dan Bellino                                    Payroll                                                    $0.00    $224,507.74




Total Payments to Insiders


                                                           Professionals

                                                Date of Court
                                               Order Authorizing           Amount           Amount Paid this      Total Paid to
                   Name                           Payment                 Approved              Month                 Date




Total Payments to Professionals                                                                           $0.00




                Case 2:11-bk-28944-DPC                    Doc 625 Filed 07/21/21 Entered 07/21/21 06:19:25                         Desc
                                                          Main Document    Page 8 of 15
Case No. 2:11-bk-28944-DPC                                                                   CASE STATUS
                                                          QUESTIONAIRE

                                                                                                                   YES        NO
Have any funds been disbursed from any accounts other than a Debtor-in-Possession account?                                X
Are any post-petition receivables (accounts, notes or loans) due from related parties?                                    X
Are any wages past due?                                                                                                   X
 Are any U. S. Trustee quarterly fees delinquent?                                                              X

  Provide a detailed explanation of any "YES" answers to the above questions: (attach additional sheets if needed)
Debtor is not operating and pursuing litigation. It has insufficient funds to pay US Trustee Fees. However, it is anticipated that
it have sufficient funds upon resolution of litigation.




   Current number of employees:                      0


INSURANCE
                                                                                          Payment Amount &
Carrier & Policy Number                        Type of Policy       Period Covered           Frequency




What steps have been taken to remedy the problems which brought on the chapter 11 filing?
Company has ceased operations and is pursing claims.




Identify any matters that are delaying the filing of a plan of reorganization:
Litigation relating to Stay Violations, damages, and Missing Inventory Claims
Trial argued in mid February, 2021. Final Briefing submitted in April, 2021. Awaiting Decision.




             Case 2:11-bk-28944-DPC               Doc 625 Filed 07/21/21 Entered 07/21/21 06:19:25                       Desc
                                                  Main Document    Page 9 of 15
Case No. 2:11-bk-28944-DPC                                   DISBURSEMENT DETAIL
                                                                               Month:          June, 2021
                                                                            Account #                   5978

                                                                           Bank Name Alliance Savings

                                         Cash/Electronic Disbursements
     Date                    Payee                               Purpose                    Amount
                NONE




                                     TOTAL ELECTRONIC DIBURSEMENTS (THIS ACCOUNT)                    $0.00




         Case 2:11-bk-28944-DPC          Doc 625 Filed 07/21/21 Entered 07/21/21 06:19:25         Desc
   Alliance 5979 Disbursement Detail     Main Document    Page 10 of 15
Case No. 2:11-bk-28944-DPC                                        DISBURSEMENT DETAIL
                                                                  CONTINUATION SHEET
                                                                                Month:            June, 2021
                                                                              Account #                 5978

                                                                             Bank Name Alliance Savings


                                                  CHECKS ISSUED

Check Number       Date                 Payee                      Purpose                     Amount
                             NONE




                                                         TOTAL CHECKS (THIS ACCOUNT)                    $0.00




         Case 2:11-bk-28944-DPC          Doc 625 Filed 07/21/21 Entered 07/21/21 06:19:25           Desc
   Alliance 5979 Disbursement Detail (cont'd)
                                           Main
                                              Document    Page 11 of 15
   Case No. 2:11-bk-28944-DPC                        RECEIPT DETAIL


                                                             Month:            June, 2021
                                                           Account #                 5978

                                                          Bank Name Alliance Savings


                                          RECEIPTS
        Date      Source                 Purpose                           Amount
       06/30/2021 Alliance Bank          Interest                                   $0.02




                                       TOTAL RECEIPTS - THIS ACCOUNT                $0.02




      Case 2:11-bk-28944-DPC      Doc 625 Filed 07/21/21 Entered 07/21/21 06:19:25          Desc
Alliance 5979 Receipt Detail      Main Document    Page 12 of 15
Case 2:11-bk-28944-DPC   Doc 625 Filed 07/21/21 Entered 07/21/21 06:19:25   Desc
                         Main Document    Page 13 of 15
Case 2:11-bk-28944-DPC   Doc 625 Filed 07/21/21 Entered 07/21/21 06:19:25   Desc
                         Main Document    Page 14 of 15
Case 2:11-bk-28944-DPC   Doc 625 Filed 07/21/21 Entered 07/21/21 06:19:25   Desc
                         Main Document    Page 15 of 15
